Citation Nr: 1014103	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include memory loss, headaches, vision problems, 
loss of balance and stress.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September to December 
1975. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Portland, Oregon RO.
  
In February 2010, the Veteran testified at a travel Board 
hearing.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.  


FINDING OF FACT

The preponderance of the evidence is against finding that 
residuals of a head injury, to include memory loss, 
headaches, a vision disorder, loss of balance, and stress is 
etiologically related to active military service.


CONCLUSION OF LAW

Residuals of a head injury, to include memory loss, 
headaches, vision disorder, loss of balance, and stress were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.   There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination.  

Efforts were undertaken to associate the Veteran's Social 
Security Administration records with the claims file, but a 
January 2009 response from the Social Security Administration 
indicated that the Administration was unable to locate them.  
The Administration offered no additional suggestions on how 
the records could be located.  Hence, the Board finds that 
further attempts to secure them would be futile.  The Veteran 
was notified of their unavailability in a January 2009 
supplemental statement of the case.   

The Veteran was afforded several VA examinations in 
conjunction with his claim for service connection for 
residuals of a head injury.  While the claims file was not 
available for review by the VA examiner during the June 2007 
VA examination of the eye, the examiner elicited a medical 
history from the Veteran pertinent to claim and the history 
reported was consistent with the claims folder.  
Significantly, the examiner ultimately concluded that the 
Veteran did not have a current visual disability.  Given that 
service connection requires competent evidence of a current 
disorder, there is no basis for the Board to find that the 
June 2007 VA eye examination report was inadequate.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A remand for 
further a VA examination is not warranted.

The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).



Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Through hearing testimony and written statements, the Veteran 
contends that he sustained a head injury during active duty 
service and that he currently suffers from injury residuals.  
He specifically reports that during basic training his drill 
sergeant lost his temper and repeatedly kicked him in the 
arms and left side of his head.  Consequently, the appellant 
states that over the years he has suffered from memory loss, 
headaches, vision problems, a loss of balance and stress.     

The service treatment records reflect that shortly after 
entrance into service, a medical profile was conducted and it 
was recommended that the Veteran be discharged from the 
service due to bronchial asthma.  Prior to his discharge, a 
November 1975 treatment report shows that the Veteran was 
kicked repeatedly on both arms and the left head area.  The 
kicks were noted to be fairly forceful.  The Veteran did not, 
however, lose consciousness and there were no complaints 
findings or diagnoses pertaining to double vision, ear 
drainage, vertigo or dizziness.  Examination of the head, 
eyes, ears, nose and throat revealed that the drums were 
intact without bleeding or fluid escape.  Neurological 
examination revealed no deficiency.  The assessment was 
cranial contusion in the left temporal area.  

Post-service medical records, including numerous VA medical 
treatment reports show treatment for various psychiatric 
disorders.  

The Veteran was afforded several VA examinations in June 2007 
in conjunction with his claim.

At a June 2007 VA eye examination, he reported that since the 
in-service kicking incident to the head, he has had eye 
problems which had slowly progressed and become worse.  He 
reported blurriness, problems with balance and pain in the 
left eye.  He denied double vision.  The diagnosis was head 
trauma without visual system involvement.  The examiner 
commented that the Veteran's eyes and visual system do not 
show evidence of defects related to trauma or neurological 
damage.  The examiner noted that the Veteran denied double 
vision.  Eye alignment and coordination appeared normal.  The 
Veteran's peripheral vision was somewhat reduced, but it did 
not show a pattern suggestive of neurological cause such as 
head trauma might produce.  There was no eye or retinal 
problem to correspond to a peripheral vision reduction.  It 
was also noted that the Veteran's responses in general were 
delayed or considered and deliberate, and was most likely 
responsible for the apparent reduction in visual field.

At the June 2007 VA neurological examination, the Veteran 
reported bilateral double vision, psychiatric problems since 
discharge from service, and a history of headaches for the 
prior 20 years.  He also reported a loss of balance for the 
past 20 years.  The examiner noted that the Veteran's claim 
of diplopia in the left eye was not a neurological 
possibility.  With regard to the Veteran's claims of 
headaches, balance difficulties and memory loss, the examiner 
concluded that it was less likely than not that such 
disorders were related to his head trauma.  With regard to 
the claim of psychosis, the examiner noted that head trauma 
is not a known cause of psychosis and therefore was less 
likely than not related to his head trauma.  With regard to 
visual loss, the examiner also felt that it would not be 
related to head trauma and referenced the VA eye examination 
conducted in June 2007.  The examiner suspected that the 
Veteran was having many or all of the symptoms of which he 
complained about, but it was less likely that they are 
directly related to his head injury, especially in view of 
the fact that there were no neurological symptoms at the time 
of the injury and no current neurological abnormalities.  

Following a June 2007 VA psychiatric examination the 
diagnoses were malingering and an antisocial personality 
disorder.  The examiner noted documentary evidence of a head 
injury during active duty service, and that the appellant 
suffered a superficial contusion to left side of the head.  
The examiner noted no unconsciousness, and no neurological 
signs or symptoms.  The Veteran was discharged from the 
military because of a pre-existing medical condition 
(bronchial asthma) which prevented him from completing 
training.  The examiner reported that psychological testing 
of the appellant demonstrated that he was malingering by 
intentionally producing an exaggerated report of 
psychological symptoms.  The results of a Minnesota 
Multiphasic Personality Inventory-II study were not 
characteristic of any mental disorder, other than intentional 
malingering.  

The examiner did note that the neurospsychological 
examination revealed some soft signs of brain injury, but 
stated that the Veteran had a history of head injury 
following military service, as well as chronic polysubstance 
abuse.  In essence, the examiner concluded that the 
neuropsychological tests were invalid due to the Veteran's 
failure to put forth his best effort, intentional slowness 
and failure to follow directions.  The overall pattern failed 
to show deficits in any of the functions that are typical of 
brain injury and difficult to fake.  The examiner noted that 
the appellant's test pattern results were not characteristic 
of a closed head injury such as that sustained.  The examiner 
felt that the Veteran's in-service head injury did not have 
any lasting effects on his cognitive functioning and that he 
was malingering to obtain benefits.  

A VA ear disease examination yielded normal results.  The 
examiner noted that the Veteran reported balance problems 
which started approximately 25 years after his head injury.  
The examiner, however, found no pattern of events suggesting 
a link between the head injury in 1975 and the onset of 
imbalance 25 plus years later.  In addition, it was noted 
that there was no record of ear injury in 1975 and that 
currently, there is no history or physical evidence of ear 
disease.

In this case, the Veteran's report of a head injury during 
service is documented in the service treatment records.  
However, the pertinent question in this case is whether the 
Veteran currently suffers from any residuals of that injury. 

The most probative medical evidence in this case 
preponderates against the Veteran's claim.  The VA examiners 
of record concur in finding that the Veteran's in-service 
head injury did not lead to any of his claimed residuals, to 
include memory loss, headaches, vision problems, loss of 
balance and stress.  The VA eye examiner concluded that the 
head trauma did not result in any visual impairment.  The VA 
neurological examiner concluded that the Veteran's reports of 
vision problems, loss of balance, psychosis, headaches, 
balance difficulties and memory problems were not due to 
service.  The VA psychiatric examiner acknowledged that there 
was some soft signs of brain injury but they were associated 
with a post-service head injury and chronic polysubstance 
dependence.  Ultimately, the VA psychiatric examiner 
concluded that the Veteran did not have a mental disorder due 
to his in-service head injury, and that test results were not 
characteristic of the closed head injury that the Veteran 
experienced during service.  Rather, the examiner found that 
the appellant was malingering.  Finally a VA ear diseases 
examiner concluded that Veteran's reported balance problems 
were not related to the head injury.  The opinions were based 
upon a comprehensive review of the claims folder (except for 
the eye examination discussed above), and were supported with 
clinical data and clear rationales.   

Moreover, the Board notes the some VA examiners questioned 
the Veteran's truthfulness in reporting current 
symptomatology associated with the head injury.  In 
particular, the VA eye and VA psychiatric examiners indicated 
that the Veteran's responses were deliberate and calculated 
in order to obtain benefits.  The VA psychiatric examiner 
concluded that the Veteran was malingering.  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may not ignore a Veteran's testimony 
simply because he or she is an interested party and stands to 
gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the Veteran's account of chronic 
symptoms since injury in service is not credible.  The 
Veteran's account is also inconsistent with years of medical 
treatment records in which there is no indication of any in-
service head injury residuals.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  There is simply no medical evidence on file 
supporting the Veteran's lay assertions, and his statements 
do not constitute competent evidence of a medical diagnosis 
or nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In summary, the preponderance of the evidence is against 
granting entitlement to service connection for residuals of a 
head injury, to include memory loss, headaches, vision 
problems, loss of balance and stress.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a head 
injury, to include memory loss, headaches, visions problems, 
loss of balance and stress is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


